Citation Nr: 0426907	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low 
back disability.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1976 to August 1992.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of August 1999 (low back) and March 2000 (TDIU) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  A hearing was conducted before a local hearing 
officer in May 2000.  The Board undertook additional 
development of her claim in September 2002, and in July 2003 
remanded the case for additional development and RO review.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine injury 
residuals are manifested by complaints of pain and lower 
extremity numbness, and clinical findings consistent with 
severe limitation of motion; pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months is shown.  

2.  The veteran reports she completed four years of high 
school/one year of college, and she last worked, in a 
janitorial capacity, in 1998.

3.  The veteran's service connected disabilities of residuals 
of a lumbar spine injury, arthritis of both feet, a left 
wrist disorder, sinusitis, cervical metaplasia residuals, and 
left breast fibrocyst excision scar are rated 60 percent 
combined, and are not so disabling as to prevent her from 
obtaining and maintaining substantially gainful employment 
consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent is not warranted for the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5292 (2003) and 5293 (effective 
prior to and after September 23, 2002).

2.  The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why her 
claims were denied in the August 1999 (low back) and March 
2000 (TDIU) rating decisions and in respective statements of 
the case (SOCs) in November 1999 and April 2000.  A RO letter 
in August 2001 and a September 2002 Board decision provided 
the veteran some notice of the VCAA.  Thereafter, pursuant to 
the Board's July 2003 remand, an August 2003 letter from the 
RO provided the veteran further, more complete, notice of 
what evidence was needed to substantiate her claims and of 
her and VA's respective responsibilities in claims 
development.  While the letter advised her that she should 
submit additional evidence in support of her claim within 30 
days, it also advised her that evidence received within a 
year would be considered.  In fact, everything submitted by 
the veteran to date (more than a year later) has been 
accepted for the record, and considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede either decision on appeal, 
such notice obviously was not possible prior to enactment of 
the VCAA.  The RO has since kept the veteran regularly 
apprised of everything the VCAA requires, and she has had 
more than ample opportunity to respond/supplement the record.  
She is not prejudiced by any notice timing defect.

As to notice content, the letter advised the veteran what 
type of evidence was needed (and by inference that she should 
submit such evidence -everything you've got).  She has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  Records considered in a March 
2001 Social Security Administration (SSA) disability 
determination have also been obtained.  She has been afforded 
VA examinations, most recently in February 2003.  The veteran 
has also been notified of certain recent regulatory changes 
(discussed below) regarding her service-connected low back 
disorder.  She has not identified any pertinent records 
outstanding.  VA's duties to assist, including those mandated 
by the VCAA, are met.

Factual Basis

On VA general medical examination in September 1993 status 
post herniated disc of the lumbar spine was diagnosed.  X-
rays revealed mild degenerative changes scattered throughout 
the lumbar spine.  

In March 1994 service connection was granted for a low back 
disorder, rated 10 percent.  

On August 1995 VA orthopedic examination the veteran 
complained of nearly constant back pain.  Examination showed 
slight lumbar spine muscle spasm.  Range of motion was 
restricted.  Chronic lumbosacral back strain with limitation 
of motion was diagnosed.  
On October 1998 VA orthopedic examination the veteran 
complained of non-radiating back pain, but with symptoms of 
bilateral lower extremity numbness.  The veteran indicated 
that prior to March 1998 she had not been taking anything for 
her back pain for several years.  She reported daily pain for 
four months.  Examination revealed that lower extremity 
reflexes were not elicited.  Tenderness was noted over the 
sacral and lumbar areas.  Minimal back movement was also 
reported by the examiner.  Low back pain, constituting severe 
disability was diagnosed.  

A January 1999 VA outpatient treatment note shows that the 
veteran complained of bilateral leg numbness and loss of 
reflexes below the knees.  Chronic low back pain with lower 
extremity sensory loss was diagnosed.  

On April 2000 private disability determination examination it 
was reported that past EMG (electromyogram) testing did not 
reveal definitive evidence of lumbar radiculopathy.  
Examination showed no sensation in her upper or lower 
extremities, chest region, or right side of back.  

A May 2000 letter by a VA treating physician indicates that 
the veteran had numerous medical problems, including severe 
back pain and peripheral neuropathy.  He added that the 
veteran was unemployable, both presently and for the 
foreseeable future.  

In May 2000 testimony before a hearing officer at the RO, the 
veteran indicated that she had daily back pain and that 
lifting, bending and sitting brought about spasms.  She used 
prescribed medications for her back disorder.  Her legs were 
constantly numb and that she experienced radiating pain down 
into her buttocks.  She also testified that she last worked 
in July 1998 in a janitorial capacity.  She said she had a 
high school diploma as well as one year of college to her 
credit.  She was afraid that working would cause additional 
damage to her back.  

A May 2000 VA outpatient treatment record shows that the 
veteran complained of low back pain.  Neuropathy and low back 
pain were diagnosed.  

A June 2000 VA neurosurgery clinic outpatient treatment 
report shows that examination revealed symmetrically active 
bilateral knee reflexes.  Right ankle reflexes were active, 
left ankle reflexes were relatively depressed.  Back pain was 
elicited on initial movement in association with straight leg 
testing.  The examiner noted that there was no radiculopathy, 
and that no neurosurgical measures were required.  

A March 2001 SSA disability determination shows that the 
veteran had not engaged in substantially gainful activity 
since July 1998, and that the medical evidence established 
that she had severe impairments, to include severe low back 
pain with peripheral neuropathy, left wrist fracture 
residuals, depression, somatoform disorder and hearing loss.  
She was determined to be disabled.

On February 2003 VA orthopedic examination the veteran denied 
any low back treatment in the past year.  Examination 
revealed minimal lumbar tenderness.  There was no lumbar 
spasm.  Flexion and extension were voluntarily restricted to 
30 and 10 degrees, respectively.  Symmetrical 1+ ankle jerks 
were observed.  X-rays showed L5-S1 disc disease with 
sclerosis.  Chronic low back pain and significant functional 
pain behavior was diagnosed.  The examiner opined that based 
on review of past EMG studies no radicular pattern was shown.  
He added that the veteran's limitation of motion was not due 
to traumatic arthritis, and that motor and sensory findings 
suggested functional pain behavior rather than any specific 
organic evidence of neuropathy/radiculopathy.  The examiner 
stated that it was more likely than not that no objective 
examination findings relating to the veteran's service-
connected back disorder precluded gainful employment.  

The physician who examined the veteran in February 2003 
provided an addendum to his report in March 2003.  He 
clarified that on examination, the veteran claimed numbness 
in her face, upper torso, lower torso and legs.  No sciatic 
notch tenderness was observed.  There was no hypertrophy, 
asymmetry or spasm.  Flare-ups that would affect her 
activities of daily living (ADLs) were not documented.  There 
was no evidence to suggest repetitive motion would have an 
impact on ADLs.  He confirmed the diagnosis was functional 
pain behavior.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's service-connected right lower extremity 
disability is rated 40 percent under Code 5292.  Code 5292 
provides that severe limitation of motion of the lumbar spine 
warrants the maximum, 40 percent, rating.  

Although higher ratings are provided under Codes 5242, 5286 
and 5289 for ankylosis of the spine, these Codes do not 
apply, as ankylosis is not shown.  Ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  

38 C.F.R. § 4.71a, Code 5293 prior to September 23, 2002 
provided a 40 percent rating for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent rating required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseases 
disc) and little intermittent relief.

Code 5293 was revised effective September 23, 2002.  See 67 
Fed. Reg. 54349 (August 22, 2002).  The revised Code 5293 
provides that intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  The revised Code 5293 provides that:  an evaluation 
of 40 percent is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  Note 
(3) provides:  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The criteria for rating disabilities of the spine, as again 
revised effective September 26, 2003, provide that 
degenerative arthritis of the spine, Code 5242, is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  An 
evaluation of 40 percent is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.

The revised criteria effective September 26, 2003, include 
Code 5243 provide that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that:  an evaluation of 40 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and an 
evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  Weakness is 
also as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. § 4.40.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59.  The Court held that a diagnostic code based 
on limitation of motion of a joint did not subsume 38 C.F.R. 
§ 4.40 and that 38 C.F.R. § 4.14, which prohibits rating the 
same disability under different diagnoses, did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration in cases where veterans are unemployable due to 
service-connected disabilities but do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

The VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  
Unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation. VAOPGCPREC 75-91.



Analysis

Low Back Disability

To warrant the next higher, 60 percent, rating under the pre-
September 23, 2002 Code 5293 criteria, pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy and little intermittent 
relief needed to be shown.  The medical record does not show 
such a level of disability.  On February 2003 VA examination 
spasm was not detected and ankle jerk testing was noted to be 
symmetrical.  There was no evidence of neuropathy or 
radiculopathy.  Significantly, it was noted that the low back 
disability had not required treatment in the past year.

A rating in excess of 40 percent pursuant to the rating 
revisions in September 23, 2002 or September 26, 2003 (from 
the effective date(s) of the revisions) likewise is not 
warranted.  The medical evidence does not show incapacitating 
episodes having a total duration of at least 4 weeks (and the 
veteran does not allege otherwise).  See revised Code 5293, 
September 23, 2002.  As noted, the veteran denied any 
treatment for her low back in the past year.  Under the 
revisions of September 26, 2003, as noted, ankylosis is not 
shown and a rating of 50 percent under Code 5242 is not for 
warranted.  

The disability picture presented does not reflect symptoms or 
a symptom combination sufficient to satisfy the criteria for 
a higher rating under any applicable diagnostic code.  
Consequently, the claim must be denied.

TDIU

The veteran also asserts, in essence, that she is unable to 
maintain employment due to her service-connected 
disabilities.  She has seven service-connected disabilities:  
low back disability (40%), left foot osteoarthritis (10%), 
right foot osteoarthritis (10%), left wrist disorder (10%), 
and sinusitis, cervical metaplasia surgical residuals and 
left breast fibrocyst excision scar, each rated 
noncompensable.  The combined rating is 60 percent.  
Therefore, the veteran  does not meet the percentage 
requirement of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating.  However, as noted above, she may still be 
entitled to such benefits, on an extraschedular basis, 
pursuant to 38 C.F.R. § 4.16(b).

Concerning the veteran's employment history as well as the 
medical evidence of record regarding her ability to work, in 
2001 the veteran was determined by SSA to be disabled for 
work as of July 1998.  Two of the veteran's service-connected 
disabilities were mentioned:  her back and left wrist; 
however, SSA also considered various other disabilities that 
are not service connected, and may not be considered in the 
instant claim.  In addition a VA physician, in May 2000, 
opined (without any detailed explanation)that the veteran was 
presently (and foreseeably) unemployable.  However, on more 
recent, February 2003, VA examination, the examiner, reviewed 
the veteran's claims folders (including extensive medical 
records) and after examining the veteran, opined that, on a 
more likely than not basis, there were no objective findings 
related to her service-connected back disability that would 
preclude her from being gainfully employed.  He added in the 
March 2003 addendum that there was no evidence [not merely 
evidence relating to the veteran's back disorder] that would 
preclude gainful employment.  In March 2003 the examiner 
discussed the impact of the veteran's back disability on her 
ADLs, and opined that the medical evidence did not support 
findings reflecting that either flare-ups or repetitive 
motion negatively affected ADLs.  This is consistent with the 
stated fact that the veteran had not required back treatment 
in the past year.  

The Board finds that the veteran's multiple service-connected 
disabilities are not shown by objective evidence to be of 
such nature and severity as to prevent her participation in 
regular, substantially gainful employment.  While a VA 
physician in May 2000 found the veteran to be unemployable, 
another VA physician in February 2003 found otherwise.  The 
February 2003 VA examiner reviewed the entire record; it is 
not shown that the May 2000 VA examiner did likewise.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The February 2003 examiner's opinion 
is more current, more detailed, and more consistent with the 
facts shown, including that the veteran's most significant 
service connected disability, her low back disorder, did not 
require treatment.  Hence, it merits more probative value 
than the earlier, My 2000, examination report and opinion.

The Board thus concludes that a TDIU rating is not warranted.  
It is noteworthy that this is not inconsistent with the SSA 
determination that the veteran is disabled for work.  SSA 
considered other, nonservice-connected, disabilities which 
are not for consideration in the instant claim. 


ORDER

A rating in excess of 40 percent for a low back disability is 
denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



